                Case 7:18-cv-00369 Document 5-2 Filed on 12/05/18 in TXSD Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Texas


         Hidalgo County Drainage District No. 1                       )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 7:18-CV-369
                                                                      )
         TEDSI Infrastructure Group, Inc., et al.                     )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Dannenbaum Engineering Company - McAllen, by and through its registered agent,
                                           James D. Dannenbaum, 3100 W. Alabama, Houston, TX 77098.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael Blanchard
                                           Butcher & Blanchard, LLP
                                           2929 Mossrock, STE 229
                                           San Antonio, TX 78230



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             12/05/2018
                                                                                          Signature of Clerk or Deputy Clerk
